DUFOUR, J.
Defendant appeals from a judgment for $500 *384for legal services rendered at her request in the case of Gallo vs. City.
Rehearing refused June 28, 1909.
Writ refused by Supreme Court, October 13, 1909.
Galle was the tenant of Mrs. Pons and the question at issue was the right to operate a saloon in the premises; the result was in favor of the right to do so without further permit from the Council. 113 La. 371.
The testimony of Mr. W. 0. Hart of the plaintiff firm shows the employment by M!rs. Pons, and the value of the services is fixed by him and by M(r. Garland Dupi’e, who represented the city in the case. The judge who awarded the fee tried the case in which the services were rendered.
Mrs. Pons swears she did not employ the plaintiffs.
We may not properly reverse his finding on the suggestion that the claim was omitted in a previous general account between the parties. The omission was clearly accidental.
Judgment affirmed.